This is an appeal from a judgment of the County Court at Law, Number Two, of Dallas County. It is a companion case with Campbell Cleaning 
Dye Works, Inc., v. Jack Porter et ux., 183 S.W.2d 253, this day decided by this Court. The trial was to the court without a jury. The appellant declined to accept the Statement of Facts prepared by the Reporter; the parties could not agree upon the facts, and the court prepared and filed a statement. On request the Court filed Findings and Conclusions.
The points presented are like those presented in the companion case. The essential facts necessary for a determination of the appeal are almost exactly the same as in the other case. What is said in the other case applies fully to this case and determines it, and it would serve no purpose to repeat what has been said there here.
There is one difference found in this case. An attorney's fee of $20 was recovered. Appellee in her brief states the fee is remitted to avoid the point, but there is no release or entry found in the record. The contention here, as in the other case, is the fee is not recoverable, because no provision is made for it in Art. 5169, Vernon's Ann.Civ.St., nor is it recoverable under any provision of law. To this we cannot agree. We think it recoverable under Art. 2226, Vernon's Ann.Civ.St. The fee is recoverable on the basis, under the article as "personal services rendered" and "labor done."
The judgment of the trial court is in all things affirmed.